Citation Nr: 0638402	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-41 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for ligament damage of the right (major) elbow 
(diagnostically rated as epicondylitis, cubital tunnel 
syndrome), effective from January 1, 2003. 

2.  Entitlement to an initial compensable evaluation for 
ligament damage of the left elbow (diagnostically rated as 
epicondylitis, cubital tunnel syndrome), effective from 
January 1, 2003. 

3.  Entitlement to an initial evaluation greater than 10 
percent for carpal tunnel syndrome of the right (major) hand, 
effective from January 1, 2003. 

4.  Entitlement to an initial evaluation greater than 10 
percent for carpal tunnel syndrome of the left hand, 
effective from January 1, 2003. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her father


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
December 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2003, 
October 2004, and February 2005 by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA), which, inter alia, 
granted the veteran service connection for ligament damage of 
both elbows, diagnostically rated as epicondylitis, cubital 
tunnel syndrome (with a 10 percent evaluation assigned for 
the right (major) elbow and a noncompensable evaluation 
assigned for the left elbow) and carpal tunnel syndrome of 
each hand (with a 10 percent evaluation assigned for each 
hand), effective from January 1, 2003, and denied her claims 
for service connection for an acquired psychiatric disorder 
and a TDIU.

With respect to the initial evaluations assigned for her 
upper extremity disabilities, consideration must be given 
regarding whether the case warrants the assignment of 
separate ratings for these disabilities for separate periods 
of time, from January 1, 2003, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Although the veteran did not perfect a timely appeal of the 
initial evaluations assigned for patellofemoral syndrome of 
both knees, she has presented oral hearing testimony in 
August 2006 and has also submitted written correspondence 
that indicates a desire to reopen these claims for an 
increased evaluation.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  For the period commencing on January 1, 2003, the 
veteran's right elbow disability is manifested by subjective 
accounts of pain and tenderness, with clinical findings 
indicating impairment due to mild ulnar nerve paralysis.  

3.  For the period commencing on January 1, 2003, the 
veteran's left elbow disability is manifested by subjective 
accounts of pain and tenderness, with clinical findings 
indicating impairment due to mild ulnar nerve paralysis.  

4.  For the period commencing on January 1, 2003, the 
veteran's carpal tunnel syndrome of the right (major) hand is 
manifested by subjective accounts of pain, with reduced grip 
strength and manual dexterity and clinical findings 
indicating impairment due to moderate incomplete median nerve 
paralysis. 

5.  For the period commencing on January 1, 2003, the 
veteran's carpal tunnel syndrome of the left hand is 
manifested by subjective accounts of pain, with reduced grip 
strength and manual dexterity and clinical findings 
indicating impairment due to moderate incomplete median nerve 
paralysis. 

6.  An acquired chronic psychiatric disorder did not have its 
onset during active military duty and current clinical 
findings do not support a chronic psychiatric diagnosis on 
Axis I.

7.  The veteran's service-connected disabilities are carpal 
tunnel syndrome of the right (major) hand, rated 30 percent 
disabling; carpal tunnel syndrome of the left hand, rated 20 
percent disabling; ligament damage of the right (major) elbow 
(diagnostically rated as epicondylitis, cubital tunnel 
syndrome), rated 10 percent disabling; ligament damage of the 
left elbow (diagnostically rated as epicondylitis, cubital 
tunnel syndrome), rated 10 percent disabling; tinnitus, rated 
10 percent disabling; patellofemoral pain syndrome, right 
knee, rated noncompensable; patellofemoral pain syndrome, 
left knee, rated noncompensable; and chronic sprain, thoracic 
spine, rated noncompensable.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for ligament damage of the right (major) elbow 
(diagnostically rated as epicondylitis, cubital tunnel 
syndrome), for the period from January 1, 2003 to the present 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2006). 

2.  The criteria for 10 percent evaluation, and no higher, 
for ligament damage of the left elbow (diagnostically rated 
as epicondylitis, cubital tunnel syndrome), for the period 
from January 1, 2003 to the present have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516 (2006). 

3.  The criteria for a 30 percent evaluation, and no higher, 
for carpal tunnel syndrome of the right (major) hand, for the 
period from January 1, 2003 to the present, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code 8515 (2006).

4.  The criteria for a 20 percent evaluation, and no higher, 
for carpal tunnel syndrome of the left hand, for the period 
from January 1, 2003 to the present, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code 8515 (2006). 

5.  An acquired chronic psychiatric disorder was not incurred 
in active service and is not otherwise proximately due to, or 
the result of a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received by VA in May 2002, several 
months prior to her separation from service.  She was 
notified of the provisions of the VCAA as it pertained to VA 
compensation claims in correspondence dated in June 2002.  In 
a VA letter dated in May 2004, she was notified of the 
provisions of the VCAA as it pertained to TDIU claims.  In a 
VA letter dated in December 2004, she was notified of the 
provisions of the VCAA as it pertained to her claim for 
service connection for a psychiatric disability.  Finally, in 
August 2006, she was informed of the provisions of the VCAA 
as it pertained to increased rating and earlier effective 
date claims.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service medical records and all relevant private and VA 
treatment records and examination reports relating to her 
current psychiatric diagnosis and the state of her carpal 
tunnel syndrome and cubital tunnel syndrome of both upper 
extremities for the period from 2002 - 2006 have been 
obtained and associated with the evidence.  She and her 
witness were also provided with the opportunity to submit 
oral testimony before the Board in support of her claims at a 
hearing conducted in August 2006.  Furthermore, she has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with the notice requirements of the 
VCAA as they pertain to issues of increased evaluations and 
earlier effective dates has been accomplished.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.

Pertinent laws and regulations: 

Service connection -

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

Increased ratings - 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

(a.)  Factual background and analysis: entitlement to an 
initial evaluation greater than 10 percent for ligament 
damage of the right (major) elbow (diagnostically rated as 
epicondylitis, cubital tunnel syndrome), and an initial 
compensable evaluation for ligament damage of the left elbow 
(diagnostically rated as epicondylitis, cubital tunnel 
syndrome), effective from January 1, 2003.

The veteran's ligament damage of the elbows (diagnostically 
rated as epicondylitis, cubital tunnel syndrome) are rated 
under the criteria for evaluating impairment due to paralysis 
of the ulnar nerve, which is contained in Diagnostic Code 
8516 of 38 C.F.R. § 4.124a (2006).  The Code provides for the 
assignment of a 60 percent evaluation for the major hand, and 
a 50 percent evaluation for the minor hand, when the evidence 
demonstrates complete ulnar nerve paralysis; the "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.

Otherwise, Diagnostic Code 8516 provides for the following 
evaluations, in percent, for incomplete ulnar nerve 
paralysis, with distinctions being made between the major or 
minor extremity:



									Major   Minor
    Severe incomplete ulnar nerve paralysis 
..........................      40       30
    Moderate incomplete ulnar nerve paralysis 
......................      30       20
    Mild incomplete ulnar nerve paralysis 
.............................	 10       10

The veteran's ligament damage of the elbows (diagnostically 
rated as epicondylitis, cubital tunnel syndrome) may also be 
rated on the basis of limitation of motion of the affected 
elbow as analogous to degenerative arthritis, pursuant to 
Diagnostic Code 5020 of 38 C.F.R. § 4.71a (2006).   

Impairment due to limitation of motion of the elbow (other 
than ankylosis) is rated under Diagnostic Codes 5206, 5207, 
and 5208 of 38 C.F.R. § 4.71a (2006).  

Diagnostic Code 5206 provides for the following evaluations, 
in percent, based on limitation of flexion of the forearm, 
with distinctions being made between the major or minor 
extremity:

						  Major  	Minor			
	
  Flexion limited to 45°............................      50      
	  40
  Flexion limited to 55°............................      40      
	  30
  Flexion limited to 70°............................      30      
	  20
  Flexion limited to 90°............................      20      
	  20
  Flexion limited to 100°..........................      10      
	  10
  Flexion limited to 110°..........................        0       
	    0



Diagnostic Code 5207 provides for the following evaluations, 
in percent, based on limitation of extension of the forearm, 
with distinctions being made between the major or minor 
extremity:

						   Major         Minor
  Extension limited to 110°........................      50              
40
  Extension limited to 100°........................      40              
30
  Extension limited to 90°..........................      30              
20
  Extension limited to 75°..........................      20              
20
  Extension limited to 60°..........................      10              
10
  Extension limited to 45°..........................      10              
10

Diagnostic Code 5208 provides for the assignment of a 20 
percent evaluation for limitation of forearm flexion to 100 
degrees and limitation of forearm extension to 45 degrees, 
for both the major and minor upper extremity.

The veteran's service medical records show onset of bilateral 
chronic elbow pain associated with ulnar nerve entrapment.  
The records also show that she is right-hand dominant.

The report of a May 2002 VA examination shows that the 
veteran complained of bilateral elbow pain.  Her elbows both 
displayed flexion to 140 degrees and extension to zero 
degrees on range of motion testing.  The examiner found no 
evidence of decreased motion due to pain, weakened movement, 
excess fatigability, or incoordination.

The reports of VA examinations conducted in October 2003 and 
December 2003 show that the veteran complained of pain in 
both elbows.  Clinical evaluation revealed tenderness over 
the cubital fossa of her right elbow and clinical evidence of 
tardy ulnar nerve syndrome with ulnar nerve irritation at the 
elbows, bilaterally.  There was tenderness over the 
epicondylar regions of her elbows and positive Tinel's sign, 
bilaterally, with weakness of the abductor pollicis brevis, 
bilaterally, right slightly worse than left, with upper 
extremity motor function testing at 4/5 at both elbows.  X-
ray study in December 2003 revealed no evidence of fracture, 
joint malalignment, or other bony abnormality.  Her elbows 
were not tested for range of motion at these examinations.

VA outpatient treatment reports dated from 2004 - 2006 show 
that the veteran was treated on several occasions for 
complaints of bilateral elbow pain, with her right elbow 
being more symptomatic than her left.  

At an August 2006 hearing before the Board, the veteran 
testified, in pertinent part, that she experienced frequent 
episodes of elbow pain, particularly on her right elbow.  
(Her testimony, and that of her witness, indicated that the 
primary source of her industrial impairment was her bilateral 
carpal tunnel syndrome, which will be further discussed in 
detail in the portion of this decision that addresses this 
issue.)

Applying the aforementioned facts of the case to the rating 
schedule, the Board finds that the veteran's bilateral elbow 
disability is manifested primarily by pain and tenderness at 
the site of the cubital fossa on the right elbow, and pain 
and tenderness of the epicondylar region of both elbows, with 
clinical findings indicative of tardy ulnar nerve syndrome 
with ulnar nerve irritation on both elbows.  The veteran does 
not have a compensable degree of limitation of motion on 
flexion or extension of either elbow joint, and the 
examination of May 2002 found no evidence of decreased motion 
due to pain, weakened movement, excess fatigability, or 
incoordination.  The Board finds that the veteran's symptoms 
and the diagnostic assessment of ulnar nerve impairment more 
closely approximate the criteria for a 10 percent evaluation 
for mild incomplete ulnar nerve paralysis for each elbow.  
See 38 C.F.R. § 4.7.  

The clinical evidence does not demonstrate that she suffers 
moderate incomplete ulnar nerve paralysis of either elbow, as 
she possesses substantial range of motion and use of both 
joints.  Therefore, her claim for an initial evaluation 
greater than 10 percent for ligament damage of the right 
(major) elbow is denied.  However, as the evidence supports a 
finding of left elbow impairment due to mild incomplete ulnar 
nerve paralysis, her claim for an initial compensable 
evaluation for ligament damage of the left elbow is granted 
and a 10 percent evaluation pursuant to Diagnostic Code 8516 
is granted.  As the clinical evidence demonstrates that she 
experienced painful left elbow symptomatology on examination 
in May 2002, this indicates that her mild incomplete ulnar 
nerve paralysis associated with her ligament damage of the 
left elbow was present on the effective date of her award of 
service connection for this disability.  The Board therefore 
will assign the 10 percent evaluation effective as of January 
1, 2003.

(b.)  Factual background and analysis: entitlement to an 
initial evaluation greater than the 10 percent rating 
assigned for each hand for carpal tunnel syndrome, effective 
from January 1, 2003.

The veteran's carpal tunnel syndrome is rated under the 
criteria for evaluating impairment due to paralysis of the 
median nerve, which is contained in Diagnostic Code 8515 of 
38 C.F.R. § 4.124a.  The Code provides for the assignment of 
a 70 percent evaluation for the major hand, and a 60 percent 
evaluation for the minor hand, when the evidence demonstrates 
complete median nerve paralysis; the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

Otherwise, Diagnostic Code 8515 provides for the following 
evaluations, in percent, for incomplete median nerve 
paralysis, with distinctions being made between the major or 
minor extremity:
 
									Major   Minor
    Severe incomplete median nerve paralysis 
..........................      50       40
    Moderate incomplete median nerve paralysis 
......................      30       20
    Mild incomplete median nerve paralysis 
.............................	     10       10

The veteran's service medical records show that she is right-
handed and that she experienced onset of bilateral carpal 
tunnel syndrome associated with entrapment of the median 
nerve of both hands.  These appeared to be associated with 
repetitive stress injury from frequent and sustained use of 
the computer keyboard, associated with the veteran's duties 
as an intelligence analyst.  In 2000, she underwent surgery 
on her right wrist for carpal tunnel release.  Her service 
medical records show that she was placed on physical profile 
on several occasions and excused from having to use her hands 
for typing due to pain associated with bilateral carpal 
tunnel syndrome.  

On VA examination in May 2002, the veteran presented 
complaints of bilateral wrist and hand pain associated with 
carpal tunnel syndrome.  Objective examination shows that her 
surgical scar of her right wrist was well-healed and 
asymptomatic.  There was mild tenderness in both hands but 
these both displayed normal neurological findings and normal 
range of motion.  No thenar or hypothenar atrophy was 
observed.  She demonstrated that she was able to touch her 
thumb tip to her palm and all of her fingertips, bilaterally, 
and displayed normal gripping and grasping ability, and 
normal fine and gross manipulation in each hand.  

The reports of VA examinations conducted in October 2003 and 
December 2003 (and a January 2004 addendum to the December 
2003 report) show that the veteran wore bilateral wrist 
splints and complained of wrist pain, burning sensations, 
numbness, loss of fine motor dexterity, and problems handling 
and manipulating small objects, which she often dropped.  Her 
pain occasionally woke her from sleep at night.  She stated 
that she no longer wore a wrist watch because she could not 
manipulate the clasp, and she experienced difficulty 
performing activities such as brushing her teeth, holding a 
telephone or a book, and manipulating a zipper when getting 
dressed.  Clinical examination revealed some weakness and 
loss of grip strength in both hands, right worse than left.  
Range of motion testing shows that she could extend her wrist 
from zero to 65 degrees, bilaterally, flex her right wrist 
from zero to 60 degrees, flex her left wrist from zero to 65 
degrees, radially deviate both wrists from zero to 35 
degrees, and ulnar deviate both wrists from zero to 40 
degrees.  She was able to touch her thumb tip to her palm and 
all of her fingertips, bilaterally, and use a pen in her 
right hand to write notes.

VA outpatient treatment reports dated August 2004 - June 2006 
show that the veteran was treated for complaints of 
persistent bilateral wrist pain with numbness, paresthesia,  
tingling sensations, burning sensations, and shooting pains 
associated with carpal tunnel syndrome.  She characterized 
her pain as being an "8" on a scale of 1 - 10, with 10 
being the most severe.  She used wrist splints for each upper 
extremity and was prescribed the psychotropic medication 
Celexa and the medication Neurontin to manage her pain.     

Private examination in May 2006 shows that the veteran was 
diagnosed with bilateral pronator syndrome with proximal 
median nerve entrapment and residual left median nerve 
entrapment and possibly some mild, residual, recurrent left 
carpal tunnel syndrome.  Private medical records show that in 
June 2006, she underwent surgery for carpal tunnel release of 
her left median nerve at the elbow with insertion of a median 
nerve block after conventional therapy failed to relieve her 
symptoms.  Prior to surgery, she was examined and found to 
have full range of motion at the left, elbow, wrist, and 
hand, and her distal left upper extremity was neurovascularly 
intact.  In a post-operative treatment report dated in August 
2006, the physician who performed the surgery expressed his 
opinion that the veteran received significant early 
improvement of her symptoms but that she would not be able to 
perform the kind of work that involved constant, repetitive 
data entry on a computer keyboard, although some degree of 
repetitious data entry may be appropriate.   

VA outpatient treatment reports dated in June - August 2006 
show that the veteran continued to complain of bilateral hand 
pain with burning sensations, aggravated with use, with 
subjective accounts of occasional hand swelling.  She 
reported that the use of Neurontin medication provided some 
relief of her symptoms, but that it made her gain weight. 

At an August 2006 hearing before the Board, the veteran 
testified, in pertinent part, that she experienced frequent 
episodes of bilateral hand pain, which she described as being 
a constant burning sensation with occasional flare-ups.  She 
reported that she was unable to use her hands to unscrew the 
gasoline tank cap of her automobile.  Her bilateral carpal 
tunnel syndrome prevented her from maintaining steady 
employment in a clerical capacity and imposed significant 
limitations in her endurance and ability to use her upper 
extremities to perform physical tasks associated with 
employment and her daily routine activities of living.  She 
reported that she was able to operate a motor vehicle for up 
to a half-hour before the pain in her hands became too 
unbearable.

The Board has considered the aforementioned evidence and 
concludes that the overall disability picture presented by it 
more closely approximates the constellation of symptomatology 
contemplated by Diagnostic Code 8515 for moderate incomplete 
median nerve paralysis of the wrists and hands, bilaterally, 
due to carpal tunnel syndrome.  While the veteran does not 
appear to have any actual loss of her ability to touch her 
thumb tips to her palmer crease and fingertips, the evidence 
indicates that she is nevertheless limited in her ability to 
grasp and manipulate objects due to pain and weakened grip 
strength.  Additionally, her need to wear bilateral wrist 
splints to support her wrists and to use psychotropic 
medication and prescriptions of Neurontin pain medication 
demonstrates that her painful symptomatology, which includes 
burning sensations, paresthesia, and numbness, are more 
adequately reflected by the criteria in the rating schedule 
for moderate incomplete median nerve paralysis of the wrists 
and hands.  See 38 C.F.R. § 4.7.  

The clinical evidence and the veteran's hearing testimony of 
August 2006, when taken in context of the fact that she filed 
immediate challenges to the initial 10 percent ratings 
assigned to each upper extremity, indicates that each wrist 
and hand was impaired by moderate incomplete median nerve 
paralysis from the date of the initial award of service 
connection for bilateral carpal tunnel syndrome.  Therefore, 
resolving all doubt in the veteran's favor, the Board will 
grant a 30 percent evaluation for carpal tunnel syndrome of 
the right (major) hand and a 20 percent evaluation for carpal 
tunnel syndrome of the left hand, effective from January 1, 
2003.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. 
§§ 3.400, 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the Board finds that the symptomatology 
associated with the veteran's bilateral carpal tunnel 
syndrome does not meet the criteria for severe incomplete 
median nerve paralysis.  The Board notes that the veteran 
admitted at her August 2006 hearing that she was still able 
to operate a motor vehicle for a period of up to a half hour.  
The ability to drive a car, which involves numerous related 
manual tasks such as steering, turning handles, and operating 
knobs, switches, and other controls, for even a half-hour 
period indicates that she does not have severe incomplete 
median nerve paralysis that would support the assignment of 
50 percent and 40 percent evaluations for her right and left 
hands, respectively. 

(c.)  Entitlement to service connection for an acquired 
psychiatric disorder.

Although the veteran's service medical records show that she 
was prescribed the psychotropic medication Zoloft in February 
1998 - April 1998 for treatment of premenstrual syndrome, 
records show no actual clinical diagnosis of, or treatment 
for a chronic psychiatric disorder during her period of 
active duty.  She was found to be psychiatrically normal on 
all clinical examinations conducted during service.

Post-service VA medical records show that in November 2003 
the veteran was admitted for inpatient psychiatric 
hospitalization for treatment of complaints of depression, 
anxiety, and suicidal ideation.  The veteran reported at the 
time that she felt overwhelmed with feelings of despair and 
worry about her financial status after her recent resignation 
from her job.  She stated that her painful symptoms 
associated with her bilateral carpal tunnel syndrome 
interfered with her ability to work.  She denied having any 
prior psychiatric history.  She was released from 
hospitalization with a diagnosis of depressive disorder, not 
otherwise specified, versus adjustment disorder with 
depressed mood.

The report of a VA psychiatric examination conducted in 
January 2004 made reference to the veteran's prior history of 
psychiatric hospitalization in November 2003, after she felt 
overwhelmed by her painful symptoms associated with bilateral 
carpal tunnel syndrome and her life circumstances, including 
being unemployed.  She was prescribed the psychotropic 
medication Celexa for management of her pain.  The examining 
psychiatrist reviewed the veteran's psychiatric history, 
interviewed her, and determined that she was not a malingerer 
and that she did not have any chronic psychiatric diagnosis 
on Axis I or any personality disorder on Axis II.  In his 
commentary, he stated that he could find no clear evidence 
that the veteran was having any chronic emotional 
difficulties, although she experienced some mood fluctuations 
in the context of her physical pain.  However, this appeared 
to be within normal limits and was not felt by the examiner 
to be disproportionate to what would normally be expected 
from an emotional standpoint.  He concluded by expressly 
stating that she did not have any current psychiatric 
diagnosis or problem.

The report of a January 2005 VA psychiatric examination shows 
that the veteran was using the psychotropic medication Celexa 
and the pain medication Neurontin to help manage her carpal 
tunnel pain.  The examining psychiatrist observed that the 
veteran had expressed frustration over her dealings with the 
VA system and that her biggest personal problem was managing 
her pain.  Her medical history was reviewed and she was 
psychiatrically interviewed by the examiner.  The examiner 
noted her history of a prior diagnosis of depressive 
disorder, not otherwise specified, but expressed the opinion 
that his clinical findings and assessment led him to the 
conclusion that this prior presentation of depression was not 
a true diagnosis of her psychiatric state.  In his opinion, 
the clinical findings did not substantiate a diagnosis of 
major depression or any other psychiatric diagnosis on Axis 
I.  The examining psychiatrist further stated that although 
the veteran used Celexa for pain management, her physical 
pain was not a psychological issue.

At an August 2006 hearing before the Board, the veteran 
testified, in pertinent part, that she felt depressed that 
her physical disabilities imposed restrictions on her ability 
to pursue her personal interests and recreational activities, 
in addition to interfering with her ability to maintain 
employment and to live independently.  The more she felt 
limited by her physical disability, the worse her sense of 
frustration, despair, and depression became.  She also 
reported that her pain medication sometimes imposed a 
behavioral side effect that made her act inappropriately when 
she was trying to work in a professional environment.

The Board has reviewed the objective evidence associated with 
the claim and concludes that the facts of the case do not 
support the veteran's claim for VA compensation for a chronic 
acquired psychiatric disorder.  Her service medical records 
do not indicate onset of a psychiatric disability during 
active duty.  Although her post-service medical records show 
a diagnosis of depressive disorder, not otherwise specified, 
versus adjustment disorder with depressed mood in November 
2003, this diagnosis was essentially refuted by the VA 
psychiatric examiner's opinion expressed in the examination 
report of January 2005, which determined that her 
presentation of depression in November 2003 did not represent 
a true Axis I diagnosis and that, in fact, she did not have 
any Axis I psychiatric diagnosis whatsoever.  The absence of 
evidence supporting an Axis I psychiatric diagnosis was also 
noted on the prior VA psychiatric evaluation of January 2004.  

To the extent that the veteran asserts that she has a 
clinical psychiatric diagnosis that is secondary to her 
service-connected disabilities based on her knowledge of 
medicine and her own personal medical history, the Board 
observes that she is neither a medical professional nor a 
licensed counselor.  Her service records and personal hearing 
testimony indicate that she was trained as a foreign linguist 
and served as an intelligence analyst during active duty.  
Post-service, she had been employed in a clerical capacity at 
a title company.  Because there are no indications in the 
record that she has received formal training in psychiatry or 
psychological counseling, she thus lacks the requisite 
professional qualifications to make psychiatric diagnoses or 
present commentary and opinion on matters regarding their 
etiology and causation.  Her statements in this regard are 
therefore not entitled to be accorded any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the above discussion, the Board finds that the 
weight of the clinical evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, and her appeal with regard to this issue must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

(d.)  Entitlement to a TDIU.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2006).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is necessary 
that the record reflect some factor which takes his or her 
case outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 
(2006).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19 (2006).  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17 (2006).  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16 
(2006).  In this regard, the Board notes that at her hearing 
in August 2006, she testified that she held an Associate's 
degree and was close to completing her Baccalaureate degree.  
Her service records and hearing testimony show that she was 
trained as an intelligence analyst and possessed a working 
knowledge of Farsi, the Persian language spoken in Iran.  Her 
VA medical records show that she raised and sold exotic pet 
lizards as a hobby. 

The veteran claims entitlement to a total disability rating 
due to individual unemployability as a result of impairment 
caused by the symptoms associated with her bilateral carpal 
tunnel syndrome.  The effect of this appellate decision is 
that the veteran's service-connected disabilities are now 
rated as follows, in descending order of severity:

-- carpal tunnel syndrome of the right 
(major) hand: 30 percent. 

-- carpal tunnel syndrome of the left 
hand: 20 percent.

-- ligament damage of the right (major) 
elbow (diagnostically rated as 
epicondylitis, cubital tunnel syndrome): 
10 percent. 

-- ligament damage of the left elbow 
(diagnostically rated as epicondylitis, 
cubital tunnel syndrome): 10 percent. 

-- tinnitus: 10 percent. 

-- patellofemoral pain syndrome, right 
knee: noncompensable. 

-- patellofemoral pain syndrome, left 
knee: noncompensable. 

-- chronic sprain, thoracic spine: 
noncompensable.

The facts of the case thus indicate that the veteran has not 
met the regulatory threshold for entitlement to a TDIU under 
38 C.F.R. § 4.16.  None of her service-connected disabilities 
are rated at 40 percent or more.  Furthermore, the combined 
rating of the aforementioned disabilities is only 60 percent.  
(See Table I - Combined Ratings Table; 38 C.F.R. § 4.25 
(2006).)  It is the law and regulations, not the evidence, 
which is dispositive of the claim for a TDIU in this case.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

There is no basis which persuades the Board that there is some 
factor that would render inapplicable the regular schedular 
standards, such as frequent periods of hospitalization or 
marked interference with employment due to service-connected 
disability.  Although the veteran had undergone surgery in 
June 2006 for treatment of carpal tunnel syndrome of her left 
upper extremity (for which she has been awarded a temporary 
total evaluation for post-operative convalescence, pursuant to 
38 C.F.R. § 4.30 (2006)), the evidence does not show that the 
veteran has been frequently hospitalized for any of her 
service-connected disabilities.  Furthermore, while 
acknowledging that her disabilities do impose a degree of 
impairment on her ability to perform work-related tasks in a 
clerical office environment, the extent to which she is 
impaired is adequately reflected in the disability evaluations 
currently assigned to them.  

There is, in conclusion, no factor which takes her case 
outside the norm, in view of the impairment due to her service 
connected disorders, educational level and vocational 
impairment.  The Board concludes that the veteran is not 
precluded from obtaining and retaining substantially gainful 
employment, especially sedentary employment, other than 
clerical work involving repetitive hand motions, when 
considering that she possesses a two-year college degree and 
is close to completing her bachelor's degree, that she is able 
to maintain a cottage business raising and selling exotic 
lizards as pets, and that she also possesses valuable and 
marketable skills in Farsi - a foreign language of strategic 
importance to national security.  Therefore, in regards to 
this issue, her claim for a TDIU must be denied.


ORDER

An initial evaluation greater than 10 percent for ligament 
damage of the right (major) elbow (diagnostically rated as 
epicondylitis, cubital tunnel syndrome), for the period 
commencing on January 1, 2003, is denied. 

A 10 percent evaluation for ligament damage of the left elbow 
(diagnostically rated as epicondylitis, cubital tunnel 
syndrome) is granted, effective from January 1, 2003. 

An initial evaluation of 30 percent for carpal tunnel 
syndrome of the right (major) hand is granted, effective from 
January 1, 2003. 

An initial evaluation of 20 percent for carpal tunnel 
syndrome of the left hand is granted, effective from January 
1, 2003. 

Service connection for an acquired psychiatric disorder is 
denied.

A TDIU is denied.



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


